[Cite as State v. Steinmetz, 2019-Ohio-3717.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                                BUTLER COUNTY




 STATE OF OHIO,                                       :

        Appellee,                                     :     CASE NO. CA2019-02-038

                                                      :         DECISION
     - vs -                                                      9/16/2019
                                                      :

 PETER L. STEINMETZ,                                  :

        Appellant.                                    :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2018-09-1662


Michael T. Gmoser, Butler County Prosecuting Attorney, Willa Concannon, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011-6057, for appellee

Paul W. Shonk, 5103 Pleasant Ave., Fairfield, Ohio 45014, for appellant

Peter L. Steinmetz, #A755735, Ross Correctional Institution, 16149 State Rt. 104,
Chillicothe, Ohio 45601


        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Peter L. Steinmetz, the transcript of the docket and journal entries, the transcript

of proceedings and original papers from the Butler County Court of Common Pleas, and

upon the brief filed by appellant's counsel, appellant's pro se brief, and the state's brief in

response to appellant's pro se brief.
       {¶2}   Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists two potential errors "that might arguably support the appeal," Anders, at 744, 87
S. Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}   Appellant has filed a pro se brief raising assignments of error pertaining to his

sentence and the validity of his plea.

       {¶4}   We have accordingly examined the record, the potential assignments of error

presented in counsel's brief, and the assignments of error in appellant's pro se brief and

find no error prejudicial to appellant's rights in the proceedings in the trial court. The motion

of counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       RINGLAND, P.J., S. POWELL and M. POWELL, JJ., concur.